Citation Nr: 0533516	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to a rating in excess of 30 percent for bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue on appeal was originally before the Board in July 
2004 when it was remanded to cure a procedural defect and for 
further evidentiary development.

In December 2002, the veteran's representative indicated that 
the veteran was claiming entitlement to service connection 
for a neck condition as well as entitlement to an increased 
rating for frostbite.  The issues are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected bipolar disorder is 
productive of a blunted affect, resulting in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.   

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bipolar 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a July 2004 
VCAA letter and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the July 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The July 2004 letter references an 
appeal regarding service connection for PTSD, but also 
correctly references a prior Board remand which only 
pertained to the issue on appeal.  Furthermore, the 
information contained in the body of the letter specifically 
indicated that it was for claims for increased rating.  The 
Board finds that, while part of the transmittal letter was 
misleading, the remainder of the information was correct and, 
when taken as a whole with the statement of the case, 
supplemental statement of the case, and prior Board remand, 
satisfies the duty to notify.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded one VA examination in connection with this 
claim, and failed to report, without good cause for another 
VA examination.  Moreover, all available pertinent records, 
in service, private, and VA, have been obtained.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue being 
adjudicated by this appeal.  The Board finds that no further 
action is required by VA to assist the veteran with the 
claim.

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected bipolar disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected bipolar disorder has been 
evaluated as 30 percent disabling under Diagnostic Code 9432.  
A 30 percent evaluation is warranted when the service-
connected disability is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  For a 
70 percent evaluation, the service-connected disability must 
be productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Factual Background

The claim for an increased rating was filed in May 2001.  The 
evidence of record dated around the time of the filing of the 
claim reveals that the veteran was hospitalized from January 
2001 to February 2001 at a VA facility.  The discharge 
diagnosis was bipolar disorder with a recent manic episode.  
A temporary total 100 percent evaluation was assigned from 
January 18, 2001 to March 1, 2001 as a result of this 
hospitalization.  

A physician diagnosed bipolar disorder in January 2001 as 
part of a Social Security disability benefits the veteran was 
receiving.  It was noted that the disability adversely 
affected the veteran by causing him to be disorganized.  

In April 2001, it was noted that the veteran was stabilized 
on medication and reported euthymia without suicidal or 
psychotic symptoms.  Though processes were linear.  Insight 
and judgment were fair.  

In July 2001, mental status evaluation revealed good grooming 
and hygiene, normokinetic motion, a euthymic affect, linear 
thought processes and no psychotic symptoms or suicidal 
ideation.  Insight and judgment were fair.  

At the time of a September 2001 VA examination, the veteran 
reported that he was receiving treatment once per month and 
felt stable.  He lived by himself and was able to drive and 
take care of himself in all aspects.  He saw his children on 
the weekends.  He did not hear voices, did not see things 
that other people did not see, and felt that he is in the 
middle as far as mood goes.  He reported that his 
relationship with his family and friends was fair.  Mental 
status evaluation revealed that the veteran was neatly and 
causally groomed.  His thought processes were coherent and 
organized without tangentiality or loosening of associations.  
Thought content was relevant and non-delusional.  There was 
no bizarre or psychotic thought content.  There was no 
suicidal, homicidal or paranoid ideation noted during the 
interview.  The veteran denied recent auditory or visual 
hallucinations.  He did not appear to be responding to 
internal stimuli during the interview.  Affect was relevant 
to the topics being discussed.  Speech was normal in rate and 
tone without pressure.  The veteran was found to be alert and 
oriented in all three spheres and appeared to be of at least 
average intelligence.  Testing revealed that there was no 
problem with current or past memory.  The diagnosis was 
chronic bipolar disorder in partial remission and chronic 
schizoaffective reaction in partial remission.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.  It 
was found that the veteran was functioning at the borderline 
level of social adaptation.  There was no impairment in his 
ability to understand, remember or complete simple commands.  
He had mild to moderate impairment in his ability to 
understand, remember or complete complex commands.  He had 
mild to moderate impairment in his ability to interact with 
supervisors, coworkers or the public.  He had mild to 
moderate impairment in his ability to comply with job rules 
such as safety and attendance.  He had mild to moderate 
impairment in his ability to respond to change in the normal 
workplace setting and mild to moderate impairment in his 
ability to maintain persistence and pace in a normal 
workplace setting.  

In March 2002, the veteran reported continued frustration 
with his family and being involved in a custody fight.  
Mental status evaluation revealed good grooming and hygiene, 
normokinetic motion, a euthymic affect, linear thought 
processes and no psychotic symptoms or suicidal ideation.  
Insight and judgment were fair.  

In October 2002, the veteran opined that his service-
connected disability had increased in severity.  

In March 2003, mental status evaluation revealed that the 
veteran was well groomed, with a euthymic affect.  Thoughts 
were tangential.  There was no psychotic symptoms or suicidal 
ideation.  

In October 2003, mental status evaluation demonstrated that 
the veteran was well groomed, with an anxious affect.  
Thoughts were tangential but not overtly psychotic.  There 
were no symptoms of suicidal ideation.  

In August 2003, it was noted that the veteran had been 
involved in a fight with his ex-wife's boyfriend.  Police 
intervened but charges were eventually dropped.  He was also 
stressed by owning two homes.  

In November 2003, the veteran reported that he was under 
stress due to a treatment program he was required to attend.  
He was clean shaven and oriented.  Mood was euthymic and 
speech was normal.  No psychosis was present.  Insight and 
judgment were intact.  He denied suicidal or homicidal 
ideation.  He denied visual or auditory hallucinations.  

In August 2004, the veteran reported that he had been 
arrested for driving while intoxicated after an incident with 
his ex-girlfriend's boyfriend.  

In October 2004, the veteran reported that, at times, he 
thought he saw something out of the corner of his eyes.  He 
denied auditory hallucinations.  He denied suicidal or 
homicidal ideation.  Mental status evaluation showed that the 
veteran was fully oriented and fairly well groomed.  Speech 
was normal in volume and quantity.  Thoughts were fairly 
linear without audio or visual hallucinations.  Mood was 
mildly depressed and affect was blunted.  He denied suicidal 
or homicidal ideation.  Insight and judgment were fair.  

In November 2004, the veteran reported that he occasionally 
thought he heard someone snoring.  He also reported feeling 
depressed with lethargy, amotivation and isolation.  Mental 
status evaluation revealed that the veteran was oriented, 
fairly well groomed with normal speech both in volume and 
quantity.  Thoughts were fairly linear.  Mood was reported as 
very depressed.  Affect was blunted.  The veteran denied 
suicidal or homicidal ideation.  

Mental status examination in December 2004 revealed that the 
veteran was fully oriented and fairly well groomed.  Speech 
was normal in volume and quantity.  Thoughts were fairly 
linear without audio or visual hallucinations.  Mood was 
reported as very depressed and affect was blunted.  The 
veteran denied suicidal or homicidal ideation.  Insight and 
judgment were fair.  

The veteran failed to report for a VA examination which was 
scheduled for February 2005.  

Analysis

The Board notes the veteran failed to report for a VA 
examination which was scheduled in conjunction with this 
appeal.  When an examination is required to grant the benefit 
sought, and a claimant fails to report for the examination 
scheduled in conjunction with an original compensation claim, 
and does so without good cause, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2004).  The RO notified the appellant of his 
February 2005 examination, but he failed to report for the 
examination.  The appellant has not provided the Board with 
any reason or good cause as to why he failed to report for 
that scheduled examination.  Given his failure to report, VA 
is required to rate his claims based on the record now 
available.  Id.

The competent evidence of record demonstrates that the 
veteran's bipolar disorder results in a blunted affect as 
indicated by the VA clinical records dated in October, 
November, and December of 2004 and January 2005.  
Furthermore, at the time of the VA examination which was 
conducted in September 2001, it was found that the veteran 
had mild to moderate difficulty following complex commands.  
The blunted affect and difficulty following complex commands 
symptomalogy is contemplated in a 50 percent rating.  The 
Board finds, however, that the veteran does not experience 
any of the other symptoms which would warrant a 50 percent 
disability rating for his bipolar disorder such as 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, impairment of short and long-term memory; impaired 
judgment, or impaired abstract thinking.  It appears that his 
psychiatric disability does result in occupational 
impairment.  However, the Board notes the veteran maintains a 
relationship with his children and also reports some 
interaction with friends.  Clinical records document that the 
veteran reported experiencing auditory hallucinations and 
visual hallucinations.  However, this symptomalogy was only 
reported intermittently.  A 100 percent evaluation requires 
the presence of persistent hallucinations.  There is no 
indicating in the clinical records that the veteran 
experiences anything close to persistent hallucinations.  
This symptomatology does not warrant an increased rating.  In 
sum, for the most part the manifested symptoms fall within 
those listed by regulation for a 30 percent rating.  

The Board notes that a GAF score of 50 was assigned at the 
time of the September 2001 VA examination.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's  
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th  
ed.), p.32.]  While GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional  panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). .  
See Carpenter v. Brown, 8 Vet. App.  240, 242 (1995).  While 
the GAF score of 50 is indicative of serious psychiatric 
impairment, the other symptomalogy noted at the time of the 
September 2001 VA examination did not even meet the criteria 
for a 30 percent evaluation.  The symptomalogy noted in 
clinical records dated subsequent to September 2001 also are 
more representative of, at most, a 30 percent evaluation.  

The Board finds the symptomalogy manifested by the service-
connected bipolar disorder does not warrant a rating in 
excess of 30 percent Diagnostic Code 9432 at this time.  The 
Board bases this finding on the evidence currently of record 
and again notes that it is unfortunate that the veteran 
failed to appear for a recently scheduled examination.  
Should the veteran's disability increase in severity in the 
future, he may always file a claim for an increased rating.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected bipolar disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

As to the issue presented on appeal, the Board finds that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107.


ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


